Case: 11-50721     Document: 00511849903         Page: 1     Date Filed: 05/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 9, 2012
                                     No. 11-50721
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

BERNARDO LACOUR,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CR-840-1


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Convicted of wire fraud in South Carolina in 2007 and sentenced to three-
years’ probation, Bernardo Lacour’s supervised release was transferred to the
Western District of Texas in 2010. Shortly thereafter, he was arrested for
violating conditions of his probation by committing another wire-fraud offense
and was subsequently indicted for that offense in cause number 5:10-CR-1067.
Lacour filed a motion for bond pending his revocation hearing as well as a
motion to sever his revocation hearing from his jury trial in cause number 5:10-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50721     Document: 00511849903     Page: 2   Date Filed: 05/09/2012

                                  No. 11-50721

CR-1067. The district court denied both motions, with the motion to sever being
denied as moot.
         Federal Rule of Criminal Procedure 32.1 governs the revocation or
modification of probation or supervised release, and it states that a magistrate
judge may detain or release a person under 18 U.S.C. § 3143(a) pending further
proceedings. Fed. R. Crim. P. 32.1(a)(6). Section 3143(a) provides that a
defendant who has been convicted “shall” be detained pending sentencing
“unless the judicial officer finds by clear and convincing evidence that the person
is not likely to flee or pose a danger to the safety of any other person or the
community if released”. Appellate review is limited, and the detention order will
be sustained absent clear error. See United States v. Cantu-Salinas, 789 F.2d
1145, 1146 & n.1 (5th Cir. 1986).
        The bond denial was appealed to the district court. It found Lacour was a
danger to the community because he continued to commit wire fraud while on
probation. It also found he was a flight risk due to the potentially lengthy prison
sentence, his insubstantial ties to San Antonio, and his numerous business and
personal contacts in other States and abroad. The evidence submitted at the
detention hearing supports the bond denial.
        Regarding the motion to sever being denied as moot, Lacour was
effectively given the relief he sought when the district court stated the
revocation matter would not be presented to the jury in cause number 5:10-CR-
1067.
        AFFIRMED.




                                        2